IMAX CORPORATION

Exhibit 10.43

AMENDMENT NO. 1 TO

NONQUALIFIED RETIREMENT PLAN AGREEMENT

This Amendment No. 1, dated as of September 27, 2017, modifies the Nonqualified
Retirement Plan Agreement, dated as of June, 6, 2017 (the “Retirement
Agreement”), between IMAX CORPORATION, a corporation organized under the laws of
Canada (the “Company”), and GREG FOSTER, of the City of Los Angeles in the State
of California (the “Executive”).

WHEREAS, the Company and the Executive have entered into the Split-Dollar
Agreement, dated as of July 1, 2017, pursuant to which the Company has agreed to
provide the Executive with certain death benefits under a life insurance policy
purchased by the Company on the life of the Executive; and

WHEREAS, the Company and the Executive wish to amend the Retirement Agreement to
reflect more accurately the arrangements agreed to in the Split-Dollar
Agreement;

NOW, THEREFORE, the parties hereto, for and in consideration of mutual promises
contained herein and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, do hereby agree as follows.

1.    Restatement of Section 8 of the Retirement Agreement. Section 8 of the
Retirement Agreement is amended and restated to read as follows:

“8.    Death Benefit. Concurrently with the entering into of this Retirement
Plan Agreement, the Company has purchased a Northwestern Mutual universal life
insurance policy on the life of the Executive (the “Northwestern Mutual Policy”)
and has endorsed in favor of the Executive and the beneficiaries that he
designates under such policy a death benefit of $5,500,000, which benefit will
be paid to the Executive’s beneficiaries in the event of the Executive’s death
before his 66th birthday (the “Death Benefit”), subject to vesting thereof as
provided in the Split-Dollar Agreement, dated as of July 1, 2017, between the
Company and the Executive (the “Split-Dollar Agreement”). (For the avoidance of
doubt, it is noted that if the Executive dies while employed by the Company, the
Death Benefit will be considered 100% vested.) The Company is the owner of the
Northwestern Mutual Policy, and the Executive’s and his beneficiaries’ interest
therein is limited to such endorsed Death Benefit. Without limiting the
generality of the preceding sentence, the Company shall have no obligation to
contribute to or maintain such policy except to the extent necessary to ensure
that the vested Death Benefit will be paid upon the Executive’s death before his
66th birthday, and the Company shall have the right to replace or substitute a
different life insurance policy, with the same or a different insurer, that will
provide for



--------------------------------------------------------------------------------

payment of the Death Benefit to the Executive’s beneficiaries on the same terms
as provided in the Northwestern Mutual Policy and the Split-Dollar Agreement;
provided, however, that no such substitution or replacement shall have any
effect on the calculation of the value of the Account as provided in Section 4
of this Agreement. The Company may in its absolute discretion use the cash
surrender value of the Northwestern Mutual Policy (or any substitute or
replacement policy) to fund its obligations to make distributions to the
Executive pursuant to Section 6, but the Company shall have no obligation, and
it is expressly agreed that the Executive shall have no right to require the
Company, to do so. Payment of the vested Death Benefit shall be in lieu of any
and all other entitlements that the Executive or his Beneficiaries may have
under the Retirement Plan, so that, in the event that the vested Death Benefit
becomes payable, the Executive and his Beneficiaries will have no rights to
receive distributions pursuant to Section 6.”

2.    No Other Amendments. Except as amended hereby, all terms and conditions of
the Retirement Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Retirement Plan as of the date first written above.

 

IMAX CORPORATION By:  

/s/ Robert D. Lister

Name:   Robert D. Lister Title:   Chief Legal Officer and Chief Business
Development Officer  

 

By:  

/s/ Carrie Lindzon-Jacobs

Name:   Carrie Lindzon-Jacobs Title:   Chief Human Resources Officer GREG FOSTER

/s/ Greg Foster

 

2